DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Rotter et al (8,052,780 B2) in view of Kuji et al (2004/0187453 A1).
4.	Regarding to Claim 1, Rotter et al disclose an internal combustion engine (Not shown, column 1, line 25 air cleaner device installed on an internal combustion engine), comprising: an engine block (An internal combustion engine has an engine block) including a cylinder (Column 1, line 27, engine cylinder); a crankshaft (An internal combustion engine has a crankshaft), wherein the crankshaft is horizontally oriented (Crankshafts are known to be horizontally oriented); an air-fuel mixing device (Such as a carburetor 140, figure 7, an internal combustion engine has at least some sort of air/fuel mixing device) configured to provide an air-fuel mixture to the cylinder (Not shown, column 1, line 27); an air filter assembly (Air cleaner 100, figures 2-10) configured to provide (Best seen in figures 7 and 3c) filtered air to the air-fuel mixing device (Carburetor 140), comprising: a housing (Housing 104, figure 3c) comprising a first housing end portion (Housing 104, figures 2-10) and a second housing end portion (End cap 105, figure 3a) and defining an interior volume (Cavity 146, figure 3c); a filter element (Filter 108, 118, figure 3c) positioned within (Shown in figure 3c , the filter 
Rotter et al disclose an air filter assembly comprising a housing including a first housing end portion and a second housing end portion, an air intake formed at the first housing end portion, a filtered air outlet formed at the first housing end portion, an outlet passage, and a debris outlet formed at the second housing end portion stating: an air filter assembly (Air cleaner 100, figures 2-10) ... comprising a first housing end portion (Housing 104, figures 2-10) and a second housing end portion (End cap 105, figure 3a) ... an air intake (Inlet 90, figure 3c) formed at (Shown in figure 3c) the first housing end portion (End 91 on housing 104) ... a filtered air outlet (Outlet channel 117, figure 3c) 
5.	Regarding to Claim 2, Rotter et al disclose the engine of claim 1, wherein the housing (Housing 104, figure 2-10) further comprises a cover (Cap 105, figure 3a) and a base (Housing 104, figure 3a), wherein the cover (Cap 105) is configured to releasably fasten to (Clasps 103, figure 3a, column 5, line 16-19, when assembled, cap 105 and housing 104 are coupled by way of the clasps 103) the base (Housing 104) and the cover (Cap 105) and the base (Housing 104) define an interior volume (Shown in figure 3a, for filter 108) of the housing (Housing 104).
6.	Regarding to Claim 3, Rotter et al disclose the engine of claim 2, further comprising: a debris outlet (Valve 137, figure 3a, column 9, line 44-46, dirt and dust can then collect and be emitted via the one-way valve 137) formed at the second housing end portion (Opposite inlet 90, column 9, line 45, and shown in cap 105, which is at the second end 92) and configured to allow debris and air to exit the housing (Housing 104, figure 3a); wherein the housing (Housing 104, figure 3a) further comprises a plurality of ribs (Shaped wall 135, figure 3b) formed in the cover (Cap 105, the shaped wall 135 extends in a helical manner around the housing 104, cap 105 is part of the housing 104) and the base to direct air from the air intake (Intake 90, figure 3c) toward the debris outlet (Valve 137).
7.	Regarding Claim 14, Rotter et al disclose the engine of claim 1, wherein the air filter assembly (Air filter 100, figure 2) is oriented horizontally with the engine in a normal operating position (Shown in figure 2, the air filter 100 is horizontal).
7 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter et al (8,052,780 B2) in view of Kuji et al (2004/0187453 A1), as applied supra.
8.	Regarding to Claim 7, Rotter et al disclose the engine of claim 1, but does not explicitly disclose wherein the plurality of ribs extend more than halfway into the gap. (Note that figure 3c shows the shaped wall 135 at the gap comprising chamber 142).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the shaped wall extending more than halfway into the gap, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to ensure the air flow is directed as desired.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter et al (8,052,780 B2) in view of Kuji et al (2004/0187453 A1), as applied supra, in view of Rotter et al (8,808,432 B2).
9.	Regarding to Claim 4, Rotter discloses the engine of claim 3, but does not explicitly disclose further comprising a trough formed in the base near the debris outlet, wherein the trough is configured to direct debris toward the debris outlet.  Rotter et al (-432) disclose that it is well known to provide a trough (Collection area 48, figure 5 and 10) formed in (Shown in figure 5) the base (Base 8, figure 10) near the debris outlet (Outlet 50, figure 10), wherein the trough (Collection area 48) is configured to direct debris (Column 6, line 12, toward the debris outlet).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the filtering apparatus of Rotter et al with the teaching of Rotter et al (-432) for the purpose of collecting and ejecting debris for longer filter life.
s 8-10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotter et al (8,052,780 B2) in view of Kuji et al (2004/0187453 A1), as applied supra, in view of Oh (9,359,982 B2).
10.	Regarding to Claim 8, Rotter et al disclose the engine of claim 7, wherein the plurality of ribs in the cover comprise helical ribs (Shaped wall 135, figure 3b, the ribs are shown as helical).  Oh discloses that it is well known to provide the plurality of ribs in the cover (Shell 14, figure 1 and 4B, figure 4B best shows the ribs in the cover shell 14, more than one rib shown, thus a plurality) and the plurality of ribs in the base (Shell 16, figure 1, figure 1 shows the ribs in the base shell 16, more than one rib shown, thus a plurality).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rotter with the teaching of Oh for the purpose of directing the air flow for better filtration results.
11.	Regarding Claim 9, Rotter et al disclose the engine of claim 7, but does not explicitly disclose wherein the plurality of ribs in the cover align with the plurality of ribs in the base to form a plurality of angled air channels within the housing.  Oh discloses that it is well known to provide the plurality of ribs in the cover (Shell 14, figure 1, ribs shown in figure 4B) align with Shown in figure 1) the plurality of ribs in the base (Ribs in shell 16, figure 1) to form a plurality of angled air channels (The ribs can direct air in the housing of shell 14 and shell 16; 90 degrees is an angle) within the housing (Shell 14, 16).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rotter with the teaching of Oh for the purpose of structural strength and air flow through the filter.

13.	Regarding to Claim 15, Rotter et al disclose an air filter assembly (Air filter 100, figures 2-10) configured to provide filtered air to an engine (Column 4, lines 65-67, filtered air output by the air cleaner 100 to a carburetor, intake manifold or similar engine component), comprising: a housing (Housing 104, cap 105, figure 2) comprising a cover (Cap 105) and a base (Housing 104), wherein the cover (Cap 105) is configured to releasably fasten to (Shown in figure 2 by clasps 103) the base (Housing 104) and the cover (Cap 105) and the base (Housing 104) define an interior volume of the housing (best seen in figure 3a and 3c, volume for the filters 108, 118, cavity 146); a filter element (Filters 108, 118, figure 3c) positioned within (Shown in figure 3c) the interior volume (Cavity 146, figure 3c) comprising a first end portion (At end 91, figure 3c), a second end portion (End 92, figure 3c), and filter media (Column 7, lines 16-17, paper media for filter 108 and cloth media for filter 118) extending between (Shown in figure 3c) the first end portion (End 91) and the second end portion (End 92), wherein the filter element (Filter 108, 118) divides the interior volume (Cavity 146) into a filtered 
Rotter et al fail to explicitly disclose and a plurality of ribs formed in the cover and the base; to complete at least two cyclonic filtering passes.  Oh discloses that it is well known to provide a plurality of ribs (Shown in figures 1 and 4B, base shell 16 has ribs therein and cover shell 14 has ribs therein, shown in figure 4B) formed in the cover (Cover shell 14, figure 1) and the base (Base shell 16, figure 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rotter with the teaching of Oh for the purpose of directing air flow and structural integrity.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the filter long enough to complete two cyclonic filtering passes, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to remove larger particles before they would clog the filter.
14.	Regarding to Claim 16, modified Rotter et al discloses the air filter assembly of claim 15, but does not explicitly disclose wherein the plurality of ribs extend more than halfway into the gap. (Note that figure 3c shows the shaped wall 135 at the gap comprising chamber 142).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the shaped wall extending more than halfway into the gap, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of 
15.	Regarding to Claim 17, modified Rotter et al discloses the air filter assembly of claim 15, but does not explicitly disclose wherein the plurality of ribs in the cover align with the plurality of ribs in the base to form a plurality of angled air channels within the housing.  Oh discloses that it is well known to provide the plurality of ribs in the cover (Shell 14, figure 1, ribs shown in figure 4B) align with Shown in figure 1) the plurality of ribs in the base (Ribs in shell 16, figure 1) to form a plurality of angled air channels (The ribs can direct air in the housing of shell 14 and shell 16, straight or 90 degrees is an angle) within the housing (Shell 14, 16).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the filtering apparatus of Rotter et al with the teaching of Oh for the purpose of structural strength and air flow through the filter.
16.	Regarding to Claim 20, modified Rotter et al discloses the air filter assembly of claim 15, but does not explicitly disclose wherein air flows into the housing from the air intake based on intake pressure pulses created from reciprocation of a piston.  Oh discloses that it is well known to provide air flows into the housing (Figure 1, shell 14, 16) from the air intake based on intake pressure pulses (Abstract, Column 1, line 27-30, air pressure pulsations are known to arise from the operation of the internal combustion engine) created from reciprocation of a piston (In the engine).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rotter et al with the teaching of Oh for the purpose of reducing weight and noise.
19 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter et al (8,052,780 B2), in view of Oh (9,359,982 B2), as applied supra, and further in view of Rotter et al (8,808,432 B2).
18.	Regarding Claim 19, modified Rotter et al discloses the air filter assembly of claim 15, but does not explicitly disclose further comprising a trough formed in the base near the debris outlet, wherein the trough is configured to direct debris toward the debris outlet.  Rotter et al (-432) discloses that it is well known to provide a trough (Collection area 48, figure 10, the collection area resembles a trough, see figure 5) formed in the base (Base 8, figure 10) near the debris outlet (Outlet 50, figure 10, the trough is near the outlet), wherein the trough (Area 48) is configured to direct (Column 6, line 14, the collection area 48 includes a hole or slot 49 for allowing the built up dirt to exit the cleaner, figure 5) debris toward the debris outlet (Outlet 50).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rotter et al with the teaching of Rotter et al (-432) for the purpose of prolonging the life of the filter by eliminating the larger particles from the media.
Allowable Subject Matter
19.	Claims 5, 6, 11-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts discloses in combination that the engine further comprising the trough narrows from an entrance to an exit (claims 5 and 6), the engine further comprising the first of the plurality of angled air channels is narrower than a .
Response to Amendment
21.	Applicant's arguments filed on July 09, 2021 have been fully considered but they are not persuasive. 
22.	Applicant argues that “none of the cited references disclose in combination an air cleaner for an internal combustion engine comprising an air intake formed in the base, a filtered air outlet formed in the base, an outlet passage formed in the base, and a debris outlet formed in the base, four features that are all formed in a single component, the base of the air filter assembly”, as amended.  


Kuji et al disclose an air cleaner (1 in Fig. 1) comprising an air intake (13) formed in the base (12) of the air cleaner (1), a filtered air outlet (14) formed in the base (12), an outlet passage (see gap between base (12) and filter element (3) with air flow arrows in Fig. 1) formed in the base (12), and a debris outlet (16) formed in the base (12), four features that are all formed in a single component, the base (12) of the air filter assembly (1 in Fig. 1), as claimed.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the air inlet, the air outlet, the air outlet passage and the debris outlet of Rotter et al to have these features located on one side at the base of the air cleaner as taught by Kuji et al since it is well known in the art that all features are positioned on the same side such as at the base would help reduce space for the air cleaner to be mounted in the internal combustion engine, especially in a motor vehicle.
23.	Applicant’s arguments with respect to claims 1-20 have been thoroughly considered but are moot in view of the new rejections, as discussed above.

THIS ACTION IS MADE FINAL as necessitated by Amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 14, 2021